The appellees have requested a re-hearing upon the ground that the Court in its opinion gave permission to the chancellor to allow the bill to be amended and receive proof of solicitor's fees, but failed to state in the opinion that the chancellor might also allow the answer of W. H. Wright to be amended and receive proof of solicitor's fees.
We think that the opinion clearly indicates that the chancellor is permitted to allow all amendments and to receive all necessary proof incident to the determination of the question of solicitors' fees and as the determination of the chancellor as to the amount of solicitor's fees to be allowed, if any, must be arrived at upon consideration of the pleadings as amended and the proof as submitted applicable thereto, neither of which are now before this Court, it would not be proper for us to intimate what fees should or should not be allowed.
A re-hearing is denied.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 871